                                                                     United States District Court
UNITED STATES DISTRICT COURT                  SOUTHERN DISTRICT OFSouthern
                                                                   TEXASDistrict of Texas
                                                                          ENTERED
                                                                         March 31, 2020
                                                                       David J. Bradley, Clerk
Ronald Lee Alexander Sr.,            §
     Petitioner,                     §
                                     §
versus                               §            Civil Action H-20-608
                                     §
Lorie Davis,                         §
      Respondent.                    §


                            Order of Adoption


          On February 24, 2020, Magistrate Judge Peter Bray filed a
   memorandum and recommendation (8) recommending that the court
   dismiss Ronald Lee Alexander Sr.’s petition for writ of habeas corpus.
   No objections were filed. The court adopts the memorandum and
   recommendation as its memorandum and opinion. The court will
   issue a separate final judgment.

         Signed on March 31, 2020 at Houston, Texas.




                                    ________________________
                                           Lynn N. Hughes
                                      United States District Judge
